Citation Nr: 0818877	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a pulmonary 
disability, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a Board hearing at the RO 
before the undersigned Veterans Law Judge in October 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

When the case came before the Board in March 2007, reopening 
of the veteran's claims for service connection for pulmonary 
and low back disabilities was granted, and the reopened 
claims were remanded for further action by the originating 
agency.  The case has since been returned to the Board for 
further appellate action.

The issue of entitlement to service connection for pulmonary 
disability is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

A low back disability was not present during active duty or 
for many years thereafter, and the veteran's current low back 
disability is not etiologically related to active duty.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the low back during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131 1137(West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession and notice concerning the disability-rating and 
effective-date elements of the claim, by letter mailed in 
March 2007, before its initial adjudication of the reopened 
claim.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the development and consideration of this claim by 
the originating agency were insignificant and non prejudicial 
to the veteran.  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records, including the veteran's August 1959 
separation examination, are negative for evidence of a low 
back disability.

The earliest post-service medical evidence of a low back 
disability is the report of a private hospitalization in July 
and August 1971, which shows that the veteran was admitted 
because of severe low back pain which started when he lifted 
several gallons of oil.  The veteran was diagnosed with 
lumbar radiculitis secondary to a herniated intervertebral 
disc at L4-5.  He underwent surgery for the herniated disc 
during this hospitalization.  This report includes no 
reference to any service injury.

In September 1993 testimony at an RO hearing, the veteran 
reported that he was removing a boiler from the fire room on 
the U.S.S. Boston, and was injured while trying to raise the 
boiler up a ladder.  He said that he went to sick bay and got 
treatment, but his back injury didn't resolve.  He then 
stated that his injury resolved to some extent prior to 
separation and he never went back on sick call.  He noted 
that it was ten years following separation before he again 
saw a doctor for this condition.  He reported a post service 
career in automobile repair and said that he had an attack of 
severe back pain while changing shock absorbers in a car in 
1971, just prior to his surgery.

In addition to hearing testimony, a lay statement from the 
veteran's brother, received in July 2003, reports a history 
of back pain dating back to active duty.

A private chiropractor's report from December 2003 includes a 
discussion of the veteran's pertinent service and medical 
history.  The veteran's back disability was reported to have 
resulted from an on the job injury.  It notes the veteran's 
reports of an alleged injury occurring during his active duty 
service.  The veteran reported hearing a snap in his back 
while carrying a boiler up a ladder on a ship.  This report 
also refers to a 1972 lumbar spine laminectomy.  X-rays 
revealed problems at all levels of the veterans' lumbar 
spine.  After physical examination, the veteran was diagnosed 
with failed back surgery syndrome, lumbar radiculitis, and 
paravertebral myofibrosis.  The chiropractor opined that the 
veteran's injuries resulted from the incident reported by the 
veteran as occurring onboard the U.S.S. Boston.

At the October 2006 hearing before the undersigned, the 
veteran also testified about his claimed in-service injury, 
and added that the boiler weighed as much as 120 pounds and 
the ladder he was climbing was 15 to 20 feet high.

In February 2008, the veteran underwent a VA examination for 
his low back disability.  His claims file was reviewed and 
pertinent service and medical history was discussed.  The 
examiner noted the negative findings in the veteran's service 
medical records and the documentation of injury in 1971.  The 
examiner diagnosed moderate degenerative disc disease, status 
post discectomy.  The examiner then opined that it was less 
likely than not that the veteran's degenerative disc disease 
is related to his military service.  In support of the 
opinion, he noted the absence of any documentation of a 
service injury and the absence of any other medical evidence 
of a low back disability until 12 years after service.

Although the Board has considered the opinion of the private 
chiropractor in support of the veteran's claim, the Board has 
found it to be of minimal probative value because it is 
clearly based on history provided by the veteran that the 
Board has determined is not reliable.  In this regard, the 
Board notes that in the history provided for clinical 
purposes in July and August 1971, the veteran reported the 
sudden onset of back pain related to an incident shortly 
before the hospitalization.  He did not report a history of 
service injury or of a continuity of low back symptoms 
following the service injury.  He did not report such a 
history until he began seeking VA compensation for his low 
back disability.  In the Board's opinion the history provided 
by the veteran for clinical purposes is more probative than 
the history provided for compensation purposes.

On the other hand, the Board has found the opinion of the VA 
examiner against the claim to be significantly more probative 
than the opinion of the chiropractor.  In this regard, the 
Board notes that the opinion was provided after a review of 
the veteran's pertinent history and is properly supported.  
Moreover, as a medical doctor, the VA examiner clearly has 
more expertise in the etiology of low back disorders than the 
veteran's chiropractor.

Otherwise, the evidence of a nexus between the veteran's low 
back disability and his active service is limited to the 
veteran's own statements and the statement of his brother.  
These statements are not competent evidence of the claimed 
nexus since laypersons, such as the veteran and his brother, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that service connection is 
not warranted for a low back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

In the March 2007 Board remand, the originating agency was 
directed to afford the veteran a VA examination to determine 
the nature and etiology of all currently present pulmonary 
disorders.  With respect to each currently present pulmonary 
disorder, the examiner was to provide an opinion as to 
whether there is a 50 percent or better probability that the 
disorder originated in service or is otherwise etiologically 
related to the veteran's active service.

In response to the Board's remand directive, the veteran was 
afforded a VA examination in February 2008.  The examiner 
diagnosed asbestosis-related lung disease and stated, "One 
can not determine the percentage of asbestos exposure from 
civilian duty as a mechanic, but the veteran states that he 
did brake work only once a week."  This opinion is not 
responsive to the Board's remand directive.  The examiner 
also diagnosed reactive airway disease and provided no 
opinion concerning its etiology.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should return the 
claims folders to the examiner who 
performed the February 2008 VA examination 
and request her to prepare an addendum 
providing an opinion with respect to each 
of the veteran's diagnosed pulmonary 
disorders as to whether there is a 50 
percent or better probability that 
disorder originated during the veteran's 
period of active duty or is otherwise 
etiologically related to his period of 
active duty.  The rationale for each 
opinion must also be provided.

If the February 2008 examiner is 
unavailable, the claims folder should be 
sent to another physician with appropriate 
expertise who should be requested to 
provide the required opinions.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
physician providing the required opinions

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
ultimate outcome in this case.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


